339 F.2d 1023
In the Matter of Laura G. RINALDI, Bankrupt.Ralph Coppola, Antoinette Coppola, John Coppola and Jennie Coppola, Appellants.
No. 15009.
United States Court of Appeals Third Circuit.
Argued December 18, 1964.
Decided January 13, 1965.

On appeal from the United States District Court for the District of New Jersey; Thomas F. Meaney, Judge.
Seymour Margulies, of Levy Lemken & Margulies, Jersey City, N. J. (Rubenstein & Glick, Jersey City, N. J., on the brief), for appellants.
Bernard S. Glick, Hoboken, N. J. (Max L. Rosenstein, Newark, N. J., on the brief), for Joseph Moritz, Trustee in Bankruptcy.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The record in this appeal completely supports the order of the District Court which sustained the findings of Referee Fishberg.


2
The order of the District Court will be affirmed.